


Exhibit 10.12

July 27, 2007

Gary D. Blackford
Universal Hospital Services, Inc.
7700 France Ave. South, Suite 275
Edina, MN  55435-5228

Dear Mr. Blackford:

This letter supplements the terms and conditions of your employment agreement
dated as of May 31, 2007 (“Employment Agreement”) with Universal Hospital
Services, Inc. (the “Company”).  Capitalized terms used herein and not defined
herein shall have the meaning set forth in the Employment Agreement.

In further consideration of the compensation to be paid to you under the
Employment Agreement, you agree that you shall be entitled to the payments and
services provided for in Section 4 (other than the Accrued Obligations), if any,
if and only if you have executed and delivered the Release attached as Annex A
within forty-five (45) days of your termination and fifteen (15) days have
elapsed since such execution without any revocation thereof by you.

Further, upon a triggering event as described in the Employment Agreement, the
Company shall pay you a lump sum amount of $11,350, which approximates the
current premium for continuing medical and dental benefits under COBRA for
twelve (12) months, and such payment shall be in lieu of the $7,593 set forth in
the Employment Agreement.

This letter may be executed in one or more counterparts, each of which shall be
an original and all of which, when taken together, shall constitute one
agreement.  This letter may not be amended or any provision hereof waived or
modified except by an instrument in writing signed by each of the parties. 
Delivery of an executed counterpart of a signature page of this letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this letter.  This letter shall be governed by and construed in
accordance with internal substantive laws of the State of Minnesota, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of law or choice of law.

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC.

 

 

 

 

/s/ Rex T. Clevenger

 

By:

Rex T. Clevenger

 

Title:

EVP & CFO

 

Agreed and Accepted as of the date
first written above:

 

 

/s/ Gary D. Blackford

 

Gary D. Blackford

 

 

--------------------------------------------------------------------------------
